FILE COPY




SHARON KELLER                                                                                         DEANA WILLIAMSON
 PRESIDING JUDGE                  COURT OF CRIMINAL APPEALS                                                  CLERK
                                                                                                          (512) 463-1551
                                        P.O. BOX 12308, CAPITOL STATION
MIKE KEASLER
BARBARA P. HERVEY                             AUSTIN, TEXAS 78711                                       SIAN SCHILHAB
BERT RICHARDSON                                                                                        GENERAL COUNSEL
                                                                                                         (512) 463-1597
KEVIN P. YEARY
DAVID NEWELL
MARY LOU KEEL
SCOTT WALKER
MICHELLE M. SLAUGHTER
  JUDGES



                                                   March 13, 2020

  5th Court of Appeals Clerk
  Lisa Matz
  600 Commerce, 2nd Floor
  Dallas, TX 75202
  * Delivered Via E-Mail *

  Re: Holder, Christopher James
  CCA No. PD-1269-16                                                                    COA No. 05-15-00818-CR
  Trial Court Case No. 416-80782-2013

  The majority opinion in the above referenced case has been changed as follows:

            On page 13, line 3, the heading currently states, "b. Carpenter," but it should read, "c.
             Carpenter."

            On page 18, line 3, the heading currently states, "c. Analysis," but it should read, "d.
             Analysis."

                                                                           Sincerely,




                                                                           Deana Williamson, Clerk

  cc:       Stacey M. Soule (Delivered Via E-Mail)
            Presiding Judge 416th District Court (Delivered Via E-Mail)
            Steven R. Miears (Delivered Via E-Mail)
            State Prosecuting Attorney (Delivered Via E-Mail)
            John R. Rolater, Jr. (Delivered Via E-Mail)
            Libby Lange (Delivered Via E-Mail)
            District Attorney Collin County (Delivered Via E-Mail)
            District Clerk Collin County (Delivered Via E-Mail)


                        SUPREME COURT BUILDING, 201 WEST 14TH STREET, ROOM 106, AUSTIN, TEXAS 78701
                                             WEBSITE WWW.TXCOURTS.GOV/CCA